DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-9 and Claims 10-15, A circuit assembly, Class 361/761 (H05K1/023); 
Group II, Claims 16-20. A process for making a circuit assembly, Class 29/829 (H05K3/30).
Inventions Group II and Group I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  
In the instant case, not only the process as claimed can be used to make another and materially different product;
For example, the limitations of a circuit/antenna/radiator element region and defining, in the one or more layers thereof, a trench surrounding an entirety of the circuit/antenna/radiator element region; a circuit/antenna/radiator element disposed within the circuit/antenna/radiator element region of the multi-layer PCB; and a Faraday wall comprising a solid, unitary body having a same shape as the trench and being disposed within the trench traversing the one or more layers to surround an entirety of the circuit/antenna/radiator element, in the product claim 10 of Group I; which are not required by the method claim 16 of Group II;

For example, the limitations of layering together a multi-layer printed circuit board (PCB) to have, in one or more layers thereof, an antenna element region and to define, in the one or more layers thereof, a trench surrounding an entirety of the antenna element region; disposing an antenna element within the antenna element region of the multi-layer PCB; and disposing, within the trench, a Faraday wall comprising a solid, unitary body having a same shape as the trench such that the Faraday wall traverses the one or more layers to surround an entirety of the antenna element, in the method claim 16 of Group II which are not required by product claim 1 of Group I; and the limitations of an antenna element region and to define, in the one or more layers thereof, a trench surrounding an entirety of the antenna element region; disposing an antenna element within the antenna element region of the multi-layer PCB; and disposing, within the trench, a Faraday wall comprising a solid, unitary body having a same shape as the trench such that the Faraday wall traverses the one or more layers to surround an entirety of the antenna element, in the method claim 16 of Group II, which are not required by the product claim 10 of Group I.
Because these inventions of Group I and Group II are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper.
In the Group I of this application contains claims directed to the following patentably distinct subgroups as follows:
a.	Subgroup I depicted Claims 1-9, 
b.	Subgroup II depicted Claims 10-15;
The Subgroups are independent or distinct because claims recite the distinct characteristics of such Subgroups. In addition, these Subgroups are not obvious variants of each other based on the current record.
The Subgroup I and Subgroup II are related as combination and subcombination; the subcombination is distinct if it is not obvious variants, and if it is shown that at least one distinct characteristic of subcombination is separately usable. In the instant case, the subcombination of Subgroup II has separate usable utility such as the limitations of a multi-layer printed circuit board (PCB) having, in one or more layers thereof, a circuit/antenna/radiator element region and defining, in the one or more layers thereof, a trench surrounding an entirety of the circuit/antenna/radiator element region; a circuit/antenna/radiator element disposed within the circuit/antenna/radiator element region of the multi-layer PCB; and a Faraday wall comprising a solid, unitary body having a same shape as the trench and being disposed within the trench traversing the one or more layers to surround an entirety of the circuit/antenna/radiator element, in the subcombination claim 10 of Subgroup II, which do not require by the combination claim 1 of Subgroup I.
There is an examination and search burden for these patentably distinct Subgroups due to their distinct characteristics. The Subgroups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed Subgroup for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a Subgroups to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected Subgroups, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the Subgroups may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of Subgroups requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the Subgroups are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the Subgroups to be obvious variants or clearly admit on the record that this is 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/
Primary Examiner, Art Unit 2848